On behalf of 
the people and Government of the Republic of 
Mozambique, and indeed on my own behalf, I would 
like to place on record our congratulations to the 
President on her election to preside over the sixty-first 
session of the General Assembly. We are delighted to 
see a distinguished daughter of Bahrain in the 
stewardship of the highest organ of the United Nations. 
 We reiterate our congratulations to her 
predecessor, Mr. Jan Eliasson, Minister for Foreign 
 
 
11 06-52988 
 
Affairs of Sweden, for his leadership during the 
sixtieth session. We congratulate him once again on the 
commendable work done during his tenure of office. 
 We would also like to pay a glowing tribute to 
Mr. Kofi Annan for his accomplishments during his 
mandate as Secretary-General. We commend the 
devotion and tireless efforts of this son of Africa, our 
continent, for his work for the promotion of 
international peace, security and development, as well 
as for having created the solid foundations for wide-
ranging reforms of the United Nations. 
 One of the issues on which our debate focused 
last year related to development. We noted with 
concern then that there was a substantive lack of 
progress in forging partnerships. In this regard, we 
salute the President for bringing the theme 
“Implementing a global partnership for development” 
for debate at this session. 
 We live in a very unbalanced world, in which 
developing countries find themselves in a vicious cycle 
of dependency and vulnerability. This plight 
undermines our efforts to address, speedily and 
successfully, the challenges that prevent our enjoying 
sounder economic and social growth and weaken our 
capacity to deal, more effectively and with greater 
impact, with the various manifestations of poverty and 
to fight, more vigorously, diseases such as malaria, 
tuberculosis and HIV/AIDS. Given our state of 
development, more often than not we are powerless to 
prevent or mitigate the impact of natural disasters and 
environmental degradation. Consequently, poverty 
prevents the part of our humanity located in developing 
countries from enjoying the freedom of choice and 
action that the other part of mankind takes for granted. 
 The merit of the theme that the President has put 
forward for our debate is that it gives us yet another 
opportunity to reflect on issues that we have dealt with 
in the past in seeking solutions for the remaining 
challenges imposed by underdevelopment. It also lends 
itself to a debate of at least three important issues 
related to the problem of underdevelopment. 
 The first is that no country alone, however 
resourceful it may be, can successfully overcome these 
challenges on its own, at least not in the medium term, 
because these are challenges noted for their complexity 
and interrelationships with other global problems and 
phenomena.  
 The second point that can be inferred from this 
theme is that, while underdevelopment can be 
attributed to or identified with a given country, its 
consequences transcend national borders. They go 
beyond geographical boundaries to, on the one hand, 
affect national security and demography in other 
countries and, on the other, raise moral obligations of 
new dimensions, as well as material challenges in other 
societies. 
 The third issue relates to a static view of poverty. 
The poor need to regain their self-confidence so that, 
like people in other parts of the world, they too can rid 
themselves of the shackles of poverty. By the same 
token, those who can assist also need to overcome the 
deep-rooted view that the poor will not escape from 
poverty, as they are destined to remain poor. On the 
other hand, they also need to overcome the 
preconceived idea that development must be imposed 
from the outside. 
 This discussion brings us back to our realization 
that, given the global nature of the challenges facing us 
today, we have no choice but to weave together and 
strengthen the national, regional and global 
partnerships. As a result of this realization, we adopted 
the Monterrey Consensus, as well as the Johannesburg 
Plan of Implementation and the Millennium 
Declaration. The expectation was that these 
consensuses would translate, in concrete terms, into 
our commitment to forge global partnerships for 
development. Regrettably, little has been achieved so 
far. Abject poverty remains a common feature of the 
majority of developing countries. 
 Therefore, I urge that we need to reiterate our 
commitment to work together at various levels for the 
well-being of humanity. Mankind is not a far-fetched 
concept. For example, the very fact that the language I 
am using now can be translated into the other 
languages of the planet is a clear demonstration of how 
we belong to the same humanity. Let us, therefore, 
redouble our efforts so as not to frustrate the 
expectations of billions of citizens worldwide, in the 
developed and the developing countries alike. All of 
them are longing for a fairer, prosperous and peaceful 
world. Through these partnerships we can also, more 
effectively, contribute to conflict resolution in Africa, 
in the Middle East and in the world at large. 
 At this juncture, we would like to share with the 
Assembly our experience and views on the role and 
  
 
06-52988 12 
 
place of partnerships to overcome the challenges 
before us today. 
 At the national level, we are of the view that the 
development projects must be owned and driven by 
their primary and ultimate beneficiaries. In this regard, 
the Government creates and promotes an environment 
that facilitates the honing of self-esteem, promotes 
recourse to individual creativity and supports 
incremental development. At the same time, the 
Government encourages and sustains partnerships with 
other collective development actors, such as civil 
society organizations, the private sector and 
international partners in cooperation. The products of 
this approach to governance include, for example: the 
second Action Plan for the Reduction of Absolute 
Poverty for the period 2006-2009, drawn up with the 
active participation of civil society organizations; 
annual meetings with the private sector; meetings of 
the social partners, with the participation of the 
Government, trade unions and employers; the national 
forum for the African Peer Review Mechanism; and the 
joint review meetings between the Government and the 
development partners involved in direct budget 
support. 
 These partnerships are held together by our 
adherence to open and inclusive governance. They are 
also sustained by the collective commitment of various 
stakeholders engaged in the development of 
Mozambique to reduce the incidence of absolute 
poverty from 54 per cent in 2003 to 45 per cent in 
2009. The environment of peace and stability in which 
we live and which we promote also contributes to 
enhancing these partnerships. 
 Regional cooperation plays an important role in 
building and sustaining partnerships for development. 
The Southern African Development Community 
(SADC) is a case in point. Since its birth, SADC has 
been playing a crucial role in promoting the political, 
economic and social integration of countries and 
peoples of the region. At the same time, SADC allows 
a given number of its member states to take initiatives 
that further its ultimate objective of a more prosperous 
region. In accordance with this principle, last August 
Mozambique, South Africa and Zimbabwe launched 
the Great Limpopo Transfrontier Park, a project that 
aims to transform an area of approximately 35,000 
square kilometres, rich in biodiversity, into a 
development hub. 
 Viewed as one of the building blocks of the 
African Union, SADC plays an important role in 
promoting the New Partnership for Africa’s 
Development (NEPAD), the African Union road map 
towards prosperity. We take this opportunity to 
commend the international community for aligning its 
assistance ever more closely with the NEPAD 
priorities. We would also encourage our development 
partners to increase their support for NEPAD. 
 By deciding last week in Havana on the 
continuation of the Non-Aligned Movement’s 
revitalization process, the Non-Aligned Summit put 
greater emphasis on the role the Movement should play 
in forging partnerships among the countries of the 
South, as part of the global partnerships. Thus, the 
Non-Aligned Movement reinvigorated the Bandung 
spirit, which, as we all know, inspired the 
establishment of the New Asian-African Strategic 
Partnership. 
 In addition to the Monterrey Consensus, we 
advocate an increase in international financial support, 
including official development assistance and foreign 
direct investment for countries such as ours that have 
potential for agriculture, agro-industry and tourism. 
 Similarly, we are in favour of the establishment 
of a fairer and more favourable global trading system 
that is more conducive to sustainable development in 
developing countries. In this context, we regret the lack 
of progress in the Doha Development Round, and we 
urge developed countries to be more flexible, within 
the framework of the World Trade Organization, in 
their approach to the needs of developing countries. We 
reiterate this appeal because we are convinced that our 
partners do not want to witness the perpetuation of the 
marginalization of developing countries from the 
global economy. 
 The assessment made in 2005 indicates that a 
number of developing countries are making progress 
towards the attainment of the Millennium Development 
Goals. Mozambique is part of this positive trend. 
However, to ensure that it is irreversible, we call upon 
our development partners to continue to provide 
substantial and timely support for the priorities 
identified by the recipient countries. We believe that 
our partners are also touched, in their souls and in their 
spirit, by the poverty that still afflicts that part of 
humanity. 
 
 
13 06-52988 
 
 In conclusion, we join previous speakers in 
emphasizing the need for the United Nations reforms to 
move forward. We all recognize the United Nations 
potential to forge effective partnerships for 
development. Therefore, we reaffirm the commitment 
of the Government of the Republic of Mozambique to 
contribute to the success of this reform process, always 
bearing in mind the need to safeguard the 
intergovernmental nature of the United Nations. 
 Mozambique is proud that its Prime Minister, 
Mrs. Luísa Diogo, is one of the Co-Chairs of the High-
level Panel on System-Wide Coherence in the areas of 
development, humanitarian assistance and the 
environment, established by the Secretary-General. It 
is our belief that the Panel’s report will contribute to 
the success of the United Nations reforms. A reformed 
United Nations will be better placed to respond to the 
international challenges imposed by the need to 
strengthen international law and multilateralism and to 
promote partnerships for development and peace 
worldwide. 